Citation Nr: 0603640	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  96-43 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
dermatitis for the period prior to August 30, 2002.

2.  Entitlement to an evaluation in excess of 30 percent for 
dermatitis for the period from August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to January 
1974, and he retired in August 1994 following continuous 
active duty from March 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of July 1995, December 1998 and March 2003 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.   

Pursuant to the December 1998 rating, the veteran's 
evaluation for dermatitis was increased to 10 percent, 
effective from the day following his military discharge.  The 
criteria for evaluating skin disorders were revised in 2002, 
and, in consideration of the new criteria, the rating for 
dermatitis was increased to 30 percent, effective from August 
30, 2002.   

In February 1999, the veteran testified at a hearing 
conducted by the undersigned Veterans Law Judge (formerly 
known as a Member of the Board) at the local VA office, and a 
copy of the transcript of that hearing is of record.

The case was previously before the Board in August 1999 and 
December 2003, at which times it was Remanded for additional 
development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  For the period prior to August 30, 2002, the veteran's 
skin disorder does not manifest by exudation or itching 
constant, extensive lesions, or marked disfigurement or more 
severe symptomatology.

3.  For the period from August 30, 2002, the veteran's skin 
disorder is not very extensive and requires no treatment 
other than the use of topical creams.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
period prior to August 30, 2002 for dermatitis are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
Part 4, 4.118, Diagnostic Codes 7806, 7817 (as effective 
prior to August 30, 2002).

2.  The criteria for a rating in excess of 30 percent for the 
period from August 30, 2002 for dermatitis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 
4, 4.118, Diagnostic Codes 7806, 7817 (as effective from 
August 30, 2002


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA).  This legislation provides among other things for 
notice and assistance to claimants under certain 
circumstances.  See also regulations at 38 C.F.R. § 3.159, 
promulgated pursuant to the enabling statute.  The Board 
notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in April 2001, March 2002 
and November 2004, as well as a letter, dated in April 2002.  
The April 2002 letter was signed by the veteran, 
acknowledging his having had notice as to the respective 
responsibilities.  In a January 2005 letter, the RO clarified 
the time period within which the veteran had to submit 
additional evidence in relation to his claim.  The pertinent 
VCAA regulations were provided in Supplemental Statements of 
the Case (SSOC) issued in June 2002 and January 2005.  In an 
April 2003 SSOC, the veteran was also provided revised 
evaluation criteria pertaining to the skin disorder 
disability at issue.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating, statement 
of the case and other development correspondence has informed 
the appellant of the information and evidence needed to 
substantiate the claims; thus, the VA's notification 
requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claims.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claims.  In short, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claims.  

The issues on appeal pertain to increased evaluations and, in 
that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate, relevant and necessary for a 
full and fair adjudication of his claim.  Satisfactory 
efforts have been made in these regards, and the veteran has 
been offered ample opportunity to submit additional evidence 
in support of the claims.  

The Board also notes that the VCAA letter was sent to the 
veteran after to the RO's decision that is the basis for this 
appeal.  Case law has noted the plain language of 38 U.S.C.A. 
§ 5103(a) requires that this notice be provided relatively 
soon after VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration. 
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the initial VCAA notice letter provided to the 
appellant was not given prior to the first AOJ adjudication 
of the claim, the case was readjudicated several time after 
such notice was provided.  The claimant has been provided 
with ample opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notice. 

The Board concludes that given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

The relevant diagnostic criteria for the evaluation of skin 
disabilities have been revised during the pendency of this 
appeal.  The effective date of the change was August 30, 
2002.  See 67 Fed. Reg. 49590, 49596-99 (July 31, 2002).  The 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  The 
prior criteria can apply only the periods before the 
effective date of the regulatory change.  See VAOPGCPREC 3-00 
(Apr. 10, 2000).  In the present case, the veteran's 
disability was considered in accordance with both the old and 
new criteria, and he was notified of both the old and the 
revised regulations.  Accordingly, there is no prejudice to 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993) in 
evaluating the veteran's disability pursuant to both sets of 
criteria. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue beyond that set forth below. 

Service records reflect complaints of a chronic rash 
disorder, diagnosed  as chronic dermatitis in 1979.  Service 
records report a last treatment for a skin disorder in April 
1993.  His skin was reported as normal on his separation 
examination.

The veteran was afforded a VA examination in January 1997.  
Multiple dry erythematous lesions were noted involving both 
axilla and also both groin areas.  Some dry lesions were also 
noted involving both earlobes.  The examiner characterized 
the condition as "not disfiguring."  Diagnosis was chronic 
tinea cruris involving the axilla and groin area bilaterally 
and seborrheic dermatitis involving both ear lobes.  

Progress notes from November 17, 1999 reflect that the 
veteran was prescribed Lamisil tablets the previous month and 
also a topical ointment, clotrimazole.  On physical 
examination, his condition was much improved, without  active 
lesion in the armpits or groin  but he still had some fungus 
infection of the nails.  He was told to keep the medication 
for two more months.   

The veteran was afforded another VA examination in April 
2002, at which time, he reported a history of back lesions in 
service; whereas he then had them in the axillae and groin 
area rather than his back.  He reported flare-ups every two 
to three weeks with redness and itching that is relieved with 
treatment for two or three weeks, after which the symptoms 
reoccur.  He reported a prior history of a 90 day regimen of 
Lamisil and that he was then currently only using 
clotrimazole cream.  The examiner considered the skin 
condition in service was pityriasis rosea, which was a self 
limiting condition, usually lasting six to twelve weeks but 
never involving the axilla or groin or neck.  The condition 
then manifesting was diagnosed as intertrigo, a condition 
found with obese patients because of increased sweating and 
maceration of the skin secondary to fungal infection and 
secondary dermatitis.  The examiner also noted that the 
condition responded to corticoids and antifungal creams.  
Objectively, there was no erythema in any aspect of the 
axilla and no crusting or exudation, no disfiguring or 
ulceration on the axillae.  On the groin, there was only mild 
brownish coloration without lesions.  On the posterior aspect 
of the neck, four papules were noticed, which were mildly 
flaky, no infection, no redness or swelling, no crusting 
exudation or ulcerations.  The examiner characterized the 
condition there as classic mild case of acne keloidalis 
without gross skin elevation or scars.  Diagnosis was mild 
and improved intertrigo of both axillae and groin areas and 
mild acne keloidalis on the posterior aspect of the neck.  
The examiner characterized the intertrigo as responding well 
to treatment and that it was only a mild condition.  

The veteran was afforded another VA examination in November 
2004.  He provided a history of lesions, sometimes happening 
every two or three weeks, sometimes on his scalp and 
sometimes on his arms, on his legs, and chest or all over his 
body.  The manifestations were not everywhere at the same 
time.  His treatment includes clotrimazole cream and desonide 
cream.  He also was recently diagnosed with folliculitis for 
which he was prescribed Bactroban ointment.  Over the past 
twelve months, he has used the creams at least every other 
day.  He also reported occasional rash and itching.  On 
physical examination, there was no evidence of dermatitis.  
There was one active folliculitis on the right side of the 
neck without lesions in any other part of the body.  Some 
mild hyperpigmentation over the axillae and perianal areas 
was appreciated.  The intertrigo was considered in remission.  
The veteran had skin lesions due to tinea pedis but at less 
than one percent of the skin.  Lesions due to intertrigo in 
the axillae and perianal area was regarded as 0%..  
Folliculitis was less than one percent.  There was no active 
acne keloidalis on the nucha.  The examiner commented that 
the veteran has never needed any systemic therapy like 
corticoid or immunosuppressive drugs.  There was no 
ulceration, exfoliation, or crusting in any aspect of the 
skin.  There was no repugnancy.  Diagnosis was dermatitis in 
remission, very mild tinea pedis, very mild folliculitis and 
intertrigo in remission.

Under the "old" evaluation criteria, dermatitis exfoliativa 
was a disability compensated under Diagnostic Code 7817 that 
was rated as eczema under Diagnostic Code 7806.  Under the 
old criteria for eczema, a 10 percent evaluation requires 
exfoliation, exudation or itching if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806.  The 
Board notes that the requirements for a 30 percent rating 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 appear to be 
independent rather than collective.  See generally Drosky v. 
Brown, 10 Vet. App. 251, 255 (1997).

Under the revised version of Diagnostic Code 7806, a 10 
percent rating is warranted with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas is affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  With more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; with constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period, a 60 percent rating is assigned.

Under the new criteria for Diagnostic Code 7817 for 
exfoliative dermatitis, a 10 percent rating is warranted for 
exfoliative dermatitis where there is any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
warrants any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.

For the period prior to August 30, 2002, the veteran's skin 
disorder does not manifest by exudation or itching constant, 
extensive lesions, or marked disfigurement or more severe 
symptomatology.  Accordingly, the preponderance of the 
evidence is against any higher evaluation for that period 
than is currently assigned.   

With respect to the period from August 30, 2002, the Board 
observes that although the veteran has been prescribed some 
topical medicated creams, there has been no allegation or 
evidence of any systemic therapy.  Moreover, the extent of 
the areas as appreciated clinically in examination or 
progress/treatment settings are quite minimal.  There is no 
medical evidence to show that the veteran's dermatitis 
involves any extent of the skin, and requires the use of 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA, or UVB 
treatments, or electron beam therapy required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

The Board also notes that during any of the periods at issue, 
the condition has not been described as at all repugnant, as 
required for any higher rating under the pertinent diagnostic 
criteria.  Accordingly, there is no basis for an increased 
evaluation pursuant to the new criteria.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than the 
old and new versions of 7806, 7817 do not provide a basis to 
assign an evaluation higher than the ratings in effect.

The rationale set forth above, in determining that higher 
compensable rating are not warranted, is the same as used to 
determine that higher "staged" ratings are not warranted for 
an earlier time.  Thus, additional staged ratings are not 
warranted for any portion of the time period in question.  
See Fenderson, supra.

In conclusion, there is no showing that the veteran's skin 
disorder reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis than are provided as above.  See 
38 C.F.R. § 3.321.  There is no showing that this disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, this condition is not shown to have 
warranted frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand this 
claim for a higher initial evaluation to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Under these circumstances,  any higher rating is not 
demonstrated or approximated.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to increased evaluation for dermatitis for the 
period prior to August 30, 2002 is denied. 

Entitlement to increased evaluation for dermatitis for the 
period from August 30, 2002 is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


